C. A. 5th Cir. Motion for leave to proceed in forma pauperis and certiorari granted. Upon representation of the Solicitor General set forth in his brief for the United States filed September 19, 1974, judgment of the United States Court of Appeals for the Fifth Circuit vacated and case remanded to the United States District Court for the Southern District of Texas to permit the Government to
dismiss the charges against petitioner.
The Chief Justice, Mr. Justice White, and Mr. Justice Rehnquist dissent.